DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the smart contract" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the smart contract" in 2.  There is insufficient antecedent basis for this limitation in the claim.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 12-13, 15, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fernandes (US 20170270615).
Regarding claim 1, Fernandes disclosed a system for vehicle telematics data, comprising
a server configured to: 
collect data via a transport sensor; and 
[0026] The application servers 112 are responsible for interacting with the data collection device 104 and/or the data processing service 106.
determine a privacy setting of the collected data, wherein the privacy setting is associated with an anonymity of a user associated with the transport sensor and the collected data.
[0023] In some embodiments, the data processing protects the driver's privacy by encrypting the data, removing location information, producing summary information, or taking other measures to reduce the likelihood that location information, speed information, or other sensitive information are received by the insurance company or third parties.
Regarding claim 5, the claim is interpreted and rejected as claim 1. {thus location information, speed information [0023]}
	Regarding claim 6, Fernandes disclosed further [0023] In general, the data collection device 104 can be any computing device or plurality of computing devices in cooperation having a data collection sensor (e.g., an antenna or an accelerometer), a processor, a memory, and a means for transmitting the collected data.
	Regarding claim 8, the claim is interpreted and rejected as claim 1.
Regarding claim 12, the claim is interpreted and rejected as claim 5.
Regarding claim 13, the claim is interpreted and rejected as claim 6.
Regarding claim 15, the claim is interpreted and rejected as claim 1.
Regarding claim 19, the claim is interpreted and rejected as claim 5.
Regarding claim 20, the claim is interpreted and rejected as claim 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes (US 20170270615) in view of Leise (US 10719501), in view of LaFever (US 2019/0332807).
Regarding claim 7, Fernandes did not disclose a distributed ledger stored in memory; and wherein the smart contract stored in the distributed ledger is invoked responsive to the sensor data being identified as being associated with sensor data shared permissions, wherein the smart contract comprises at least a portion of a transport profile, recipient profiles, a type of sensor data associated with recipient profiles, and a value assigned to the transport based on the sensor data being shared.
First, Leise teaches a system for analyzing vehicle sensor data via a blockchain wherein The Blockchain Registry may be used in conjunction with smart contracts that govern the vehicles, including autonomous or semi-autonomous vehicles. For instance, the smart contracts may related to maintenance, warranties, vehicle loans, service contracts, UBI, trip-insurance, auto insurance policies, vehicle titles, vehicle salvage, total loss vehicles, etc. When an event or data relevant to a vehicle or a smart contract is generated, a transaction associated with the vehicle's VIN and/or insured identifier and may be generated and compiled into a block of a distributed ledger (or Blockchain Registry).  (col. 4, line 4-14) {i.e. it is known in the art to use smart contract in a distributed ledger to store sensed vehicle data}
Similarly, the node 400 may use the blockchain manager 414 in conjunction with the smart contracts 416 stored in memory 404 to execute the functionality disclosed herein. (col. 10, line 23-26)
Second, LaFever teaches a system for enforcing privacy where distributed ledger stored in the server; and a smart contract stored in the distributed ledger, wherein the smart contract is invoked responsive to the data being identified as being associated with shared permissions of the sensor data based on the privacy setting (para 19-20, 88; and see throughout disclosure).
Fernandes, Leise and LaFever are considered to be analogous art because they pertain to data collection. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to use teachings of Leise and LaFever in order to provide improved data security, privacy and accuracy.
	Regarding claim 14, the claim is interpreted and rejected as claim 7.


Allowable Subject Matter
Claims 2-4, 9-11, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685